Mr. Justice Eakin
delivered the opinion of the court.
Much of the evidence is directed to the question of the ownership of the stock in the Power Company. Plaintiff contends that, when the Power Company was organized and the ditch constructed, S. Philippi was the president and principal owner and stockholder in the S. W. Mills, and sought to acquire the water power to the extent of a one-third interest therein for the sole benefit of the S. W. Mills; that the money he (Philippi) advanced to the Power Company was the money of the S. W. Mills; and that although the stock was'issued in Philippi’s name, it was, in fact, the property of the S. W. Mills. But that issue is not before us for trial. *209The evidence relating thereto is only pertinent in this case in so far as it hears upon the question of the purpose and intent of the parties to include in the mortgage the one-third interest in the Power Company. Lambert, Preres and Gardner, who seem to have been the active agencies in securing the loans to the Mill Company, understood that the Mill Company owned the interest in the Power Company represented by S. Philippi, and thus represented it to the persons loaning the money.
Mr. Lambert, in discussing the financial condition of the Mill Company with Gardner, testified that Gardner said that he and Brown had advanced money to pay the Woolen Mill’s part of the expenses in the Power Company, and that they (the Mill Company) could secure that by reimbursing him and Brown for the money they had advanced. In answer to the question as to what Gardner and Preres said about the Power Company, Lambert replied: “Mr. Gardner said he and Mr. Brown had advanced money to pay expenses of the Woolen Mill, their dam went out, and the like of that; he and Brown had advanced money to pay for the work. He said, ‘There was a balance due from the Stayton Woolen Mill Company of so much, and if we could make that money go to them, then we could have that one-third interest.’ That was the plan we had taken it up on.” Lambert further stated: “Well, that question was asked by myself if the one-third interest of the water power belonged to the Woolen Mill. I told him (Preres) I wanted to know definitely before I ever started out to raise any money. Because I had talked to three or four different parties in regard to that; they told me they would not invest one cent in it unless that one-third interest was included in it. Mr. Preres told us right in the presence of Mr. Gardner that we got a one-third interest in the ditch. ” In an*210swer to a question in regard to the owning of stock in either corporation, Lambert said: “No, I owned the mortgage. I would state when I secured that mortgage, Mr. Freres and Mr. Gardner both told me, Ghat the mortgage would cover a one-third interest,’ this mortgage that'is being attempted to be foreclosed at the present time.” Gardner denies these conversations, or, rather, these statements attributed to him; hut Mr. Lambert is corroborated by Mr. Freres, who said: “Mr. Gardner, I also had a conversation with him at his office and questioned him about the water right. He said one-third interest was intended for the Woolen Mill; they didn’t come through; they didn’t pay up. One time he told me whenever they paid up they could have it. * * Mr. Gardner said, ‘It was intended that the mill whenever they paid up the water right was theirs.’ ” Mr. Streff, secretary of the Mill Company, said that they understood that the mortgage was to Cover all the company’s property, and that the Mill Company owned an interest in the Power Company. At the time of the execution of the mortgage, Freres, a director of the Mill Company, and Streff, the secretary, both understood and intended that the mortgage should include the one-third interest in the Power Company. Although Gardner, the president of the Mill Company, now denies such intent, yet the testimony of Lambert and Freres is convincing that such was the intention, even in Gardner’s mind, at the time of the execution of the mortgage.
In Smith v. Interior Warehouse Co., 51 Or. 578, at page 581 (94 Pac. 508, at page 509), it is said:
“There can be no dispute as to the law that equity will entertain jurisdiction to reform a contract on the ground of mistake; but, to entitle plaintiff to such relief, the mistake must be shown by satisfactory proof, and that it was mutual.”
*211There is conflict in the evidence in this case, bnt it relates principally to the question of whether the Mill Company owns an interest in the Power Company. It is clear and convincing that it was the intention to include in the mortgage the one-third interest in the Power Company. The conclusion is inevitable that the parties loaning the money understood and intended that the interest in the Power Company was part of their security, and that the Mill Company understood and intended that the mortgage should include the interest in the Power Company. Plaintiff was entitled to have the mortgage reformed accordingly.
The decree is affirmed. Affirmed.